         Case 20-33353 Document 383 Filed in TXSB on 08/07/20 Page 1 of 3




                            UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF TEXAS

In re:

NPC International, INC.                                                       Case No. 20-33353
                                                                              Chapter 11
         Debtor.

              OPPOSED MOTION FOR RELIEF FROM AUTOMATIC STAY

                     This is a motion for relief from the automatic stay. If it is granted,
                      the movant may act outside of the bankruptcy process. If you do
                     not want the stay lifted, immediately contact the moving party to
                       settle. If you cannot settle, you must file a response and send a
                     copy to the moving party at least 7 days before the hearing. If you
                        cannot settle, you must attend the hearing. Evidence may be
                                 offered at the hearing and the court may rule.

                           Represented parties should act through their attorney.

         There will be a hearing on this matter on September 4, 2020 at 9:00 a.m at 515 Rusk
                                      Houston, TX 77002.

         Comes now Hollie Mackellar, individually and as Guardian for her minor children,

(referred to as “Mackellar”), a creditor, by and through her attorney of record and moves this Court

for relief from the Automatic Stay imposed by 11 U.S.C. § 362, and as grounds for said Motion

states as follows:

         1.    Debtor filed for Chapter 11 Bankruptcy on July 1, 2020.

         2.    On or about November 2, 2018, Mackellar was struck by a motor vehicle which

was driven by an employee of a Pizza Hut Franchise owned by the Debtor.

         3.    The accident occurred in Baldwin County, Alabama, and the driver of the vehicle

which struck Ms. Mackellar was driving in the course of his employment for said company at the

time of the accident.
        Case 20-33353 Document 383 Filed in TXSB on 08/07/20 Page 2 of 3




        4.      Mackellar asserts that the accident was the result of the negligent actions of the

employee, who, in the course of his employment, and while under the influence of drugs and/or

alcohol, struck Ms. Mackellar causing significant injuries to Ms. Mackellar.

        5.      Ms. Mackellar, individually and as Guardian of her minor children, retained the

services of a law firm in Baldwin County, Alabama to pursue state law personal injury claims

against multiple parties, including NPC International, Inc., the Debtor in this case.

        6.      Ms. Mackellar filed her complaint in Alabama state court on November 18, 2018

(Case Number: 05-2018-CV-901535, asserting claims of negligence, wantonness, negligent

entrustment, wanton entrustment, zone of danger- mental anguish, loss of consortium and

uninsured and/or underinsured motorist coverage.

        7.      The defendant has retained counsel in 05-2018-CV-901535.

        8.      On July 3, 2020, a Suggestion of Bankruptcy and Notice of Automatic stay was

filed in the state case.

        9.      Therefore, Mackellar, as a party in interest, hereby requests Relief from the

Automatic Stay under 11 U.S.C. § 362(d)(1) so that she may pursue, individually and on behalf of

her minor children, the personal injury lawsuit filed by Ms. Mackellar against the Debtor in state

court in Alabama with Case Number: 05-2018-CV-901535.

        WHEREFORE, Mackellar prays that the Court will grant her relief from the automatic stay

so she may proceed with the state law claims of personal injury on behalf of herself and her minor

children and against the Debtor and for such other and further relief that will be just and fair in the

premises.


                                               Respectfully submitted this 7th day of August 2020,

                                                Seth Kretzer
        Case 20-33353 Document 383 Filed in TXSB on 08/07/20 Page 3 of 3




                                            ____________________________
                                            SETH KRETZER
                                            SBN: 24043764
                                            440 Louisiana, Ste. 1440
                                            Houston, TX 77002
                                            (713) 775-3050 (office)
                                            Email: seth@kretzerfirm.com

                            CERTIFICATE OF CONFERENCE

       On July 29, 2020, I conferred with Phil DiDonato at WEIL, GOTSHAL & MANGES LLP

who is opposed.

                                            /s/ Seth Kretzer
                                            Seth Kretzer



                               CERTIFICATE OF SERVICE

       This is to certify that on this, the 7th day of August 2020, a true and correct copy of the

above and foregoing instrument was served electronically through the CM/ECF system upon all

counsel of record.

                                            /s/ Seth Kretzer
                                            Seth Kretzer
